Citation Nr: 1315696	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In December 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of this file reveals documents that are highly relevant to the claim at issue.  This evidence has been considered in the following decision.


FINDING OF FACT

The claim of entitlement to a TDIU was granted by the RO, effective March 2, 2007, in a January 2013 rating decision; therefore, there is no longer a case or issue in controversy.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to a TDIU because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

With respect to the issue of entitlement to a TDIU, the appellant timely appealed an August 2007 rating decision that had denied the claim.  After the statement of the case was issued in December 2008, the appellant submitted a timely substantive appeal in January 2009.  In December 2011 the Board remanded the claim for further development.  In January 2013, the RO granted the TDIU, effective March 2, 2007.  Therefore, the rating decision favorably resolved that issue in full.  Thus, the issue of entitlement to a TDIU has been rendered moot, and that issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed.

(The Board notes that the Veteran should disregard the February 2013 supplemental statement of the case purporting to deny his TDIU claim.  That document appears to have been issued in error.)


ORDER

Because the Veteran's claim for entitlement to a TDIU has been rendered moot by the RO's having granted the TDIU, the appeal is dismissed by the Board for lack of jurisdiction.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


